NOTICE
                                        2022 IL App (5th) 220431-U
                                                                                        NOTICE
 Decision filed 12/08/22. The
                                                                             This order was filed under
 text of this decision may be      NOS. 5-22-0431, 5-22-0432, 5-22-0433,
                                                                             Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                             not precedent except in the
 the filing of a Petition for           5-22-0434, 5-22-0435 cons.           limited circumstances allowed
 Rehearing or the disposition of
                                                                             under Rule 23(e)(1).
 the same.
                                                 IN THE

                                    APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

In re KADRICK H., KALAYZIA H.,            )     Appeal from the
BRAYLEN W., MAYLAYNA W., and              )     Circuit Court of
KAMORA W., Minors                         )     Williamson County.
                                          )
(The People of the State of Illinois,     )
                                          )
       Petitioner-Appellee,               )
                                          )
v.                                        )     Nos. 19-JA-75, 19-JA-76,
                                          )          19-JA-77, 19-JA-78,
                                          )          19-JA-79
Davina W.,                                )
                                          )     Honorable Amanda Byassee Gott,
       Respondent-Appellant).             )     Judge, presiding.
______________________________________________________________________________

          PRESIDING JUSTICE BOIE delivered the judgment of the court.
          Justices Cates and Barberis concurred in the judgment.

                                               ORDER

¶1        Held: The trial court’s finding that the respondent mother was an unfit person because
                she failed to make reasonable efforts to correct the conditions that were the basis
                for the children’s removal during any nine-month period following adjudication
                was not against the manifest weight of the evidence. Accordingly, we affirm the
                court’s termination of the respondent mother’s parental rights.

¶2        The respondent mother, Davina W., is the natural mother of twins, Kadrick H. and Kalayzia

H., born on May 29, 2019, Braylen W., born on May 2, 2018, Maylayna W., born on February 14,

2017, and Kamora W., born on July 21, 2014 (children). On appeal, Davina argues that the trial

court’s findings that she was an unfit person under sections 1(D)(g) and 1(D)(m)(i) of the Adoption

                                                    1
Act (750 ILCS 50/1(D)(g), (m)(i) (West 2020)) were against the manifest weight of the evidence.

For the following reasons, we affirm the trial court’s findings.

¶3                                          I. BACKGROUND

¶4      On June 20, 2019, the Illinois Department of Children and Family Services (DCFS)

received information through its hotline regarding a domestic violence incident that occurred on

June 19, 2019. The person providing the initial information informed DCFS that Davina was on

the phone when her husband, Malik H., became physical with her.

¶5      On July 22, 2019, the State filed petitions for adjudication of wardship 1 for each of the

children pursuant to section 2-13 of the Juvenile Court Act of 1987 (Act) (705 ILCS 405/2-13

(West 2018)), alleging that the children were neglected or abused pursuant to section 2-3(1)(b) of

the Act (id. § 2-3(1)(b)), because their environment was injurious to their welfare. The State’s

petition averred that on June 20, 2019, Malik H.2 was arrested and charged with domestic battery

for striking Davina, and striking the minor child, Kamora W. A no contact order was put into effect

by the Williamson County court prohibiting Malik H. from being at the residence or having contact

with Davina and the children. It was further alleged that Davina informed DCFS that she was not

going to obtain an order of protection because there was a no contact order in place. It was further



        1
           A juvenile petition was filed on behalf of Kadrick H. in matter 19-JA-75; on behalf of Kalayzia
H. in matter 19-JA-76; on behalf of Braylen W. in matter 19-JA-77; on behalf of Maylayna W. in matter
19-JA-78; and on behalf of Kamora W. in matter 19-JA-79. The common law records do not contain a
circuit court order consolidating the cases; however, the records indicate that the trial court proceeded with
the five separate cases as a single matter. As the matters have proceeded as a single case, the cases are
consolidated for the purpose of this decision. Further, the majority of orders entered in these cases applied
to all four cases without separate findings concerning each minor. Therefore, we will refer to the filings on
behalf of the children collectively without separately indicating to which minor child the filing applied
unless the filings differ, or such clarification is needed for our analysis.
         2
           The juvenile petitions filed on behalf of the children were also filed against Malik H. as the natural
father of four of the children, and his parental rights were also terminated. The termination of the Malik
H.’s parental rights is not at issue in this appeal, but were addressed in In re Kadrick H., 2022 IL App (5th)
220390-U. As such, this court has limited the summarization of the background information to that
information related to Davina and necessary to the issues raised on appeal.

                                                       2
alleged that on July 19, 2019, police responded to the residence for a wellness check and found

Malik H. at the protected address with the children. Malik H. ran from the police through a

window, leaving the residence locked with the children inside. Braylen W., who was one year old

at the time, was left on the edge of a bed and the oven was on with food cooking inside of it. Lastly,

it was alleged that Davina was aware of all of these facts and allowed Malik H. to return to the

residence with the children.

¶6     A shelter care hearing was held on July 23, 2019, and a shelter care order was entered the

same day. The trial court found that there was probable cause to find that the children were

neglected, and that an urgent and immediate necessity existed to support the removal of the

children from the home, as remaining in the home would be contrary to their welfare, safety, or

best interests. The trial court further found that reasonable efforts could not be made at that time

to prevent or eliminate the necessity for the removal of the children from the home. Based on the

trial court’s findings and pursuant to section 2-10 of the Act (id. § 2-10), the children were ordered

into the temporary custody of the Guardianship Administrator for DCFS. The trial court also

ordered DCFS to investigate the need for domestic violence services, victim counseling, parenting

skills, and any other services deemed necessary.

¶7     On September 5, 2019, the trial court held an adjudicatory hearing at which Davina was

present with counsel. The trial court entered an adjudicatory order finding the children neglected

as defined in section 2-3(1)(b) of the Act (id. § 2-3(1)(b)), based upon the findings that the children

were in an environment that was injurious to their welfare, and that the neglect was inflicted by

Davina and Malik H. The order admonished Davina that she must cooperate with DCFS, comply

with the terms of her service plan, correct the conditions that required the children to be taken into

care, or risk termination of her parental rights.



                                                    3
¶8      On September 24, 2019, Caritas Family Solutions (Caritas), acting on behalf of DCFS,

filed a dispositional report with the trial court. The dispositional report summarized the

circumstances causing the children to be taken into custody and provided a background description

of the family. The dispositional report noted that the family was involved with Lutheran Social

Services intact program prior to being involved with Caritas. According to the dispositional report,

the children were placed in traditional foster care and were adjusting well. The report went on to

state that Davina was visiting with the children and Davina was very cooperative with Caritas. The

dispositional report noted that Davina was also cooperating in her recommended services, had

completed domestic violence services, and was waiting to begin parenting and mental health

services. The dispositional report recommended, inter alia, that custody and guardianship of the

children remain with DCFS and that Davina cooperate with the services outlined in the service

plan.

¶9      On October 10, 2019, the trial court held a dispositional hearing pursuant to section 2-23

of the Act (id. § 2-23) and Davina was present with counsel. The trial court entered a written order

on the same day consistent with the dispositional report, finding that Davina was unfit to care for

the children because she “needs services,” and that reasonable efforts and appropriate services

aimed at family reunification had been made to keep the children in the home, but that such efforts

had not eliminated the necessity for removal and that leaving the children in the home was contrary

to their health, welfare, and safety. While there was no integrated assessment or service plan on

file, the dispositional report outlined the services that Davina was expected to complete, and the

trial court, without objection, found the service plan to be appropriate.

¶ 10    The trial court’s dispositional order found the children were neglected and made them

wards of the court. As such, the trial court placed guardianship and custody of the children with

DCFS and set the permanency goal as “return home.” The trial court again admonished Davina to

                                                 4
cooperate with Caritas and that her failure to comply with the terms of the service plan or correct

the conditions which required the children to be taken into care could result in the termination of

her parental rights.

¶ 11   On February 26, 2020, Caritas filed a permanency hearing report with the trial court. The

permanency report noted that Davina and Malik H. reported that they were no longer in a

relationship but were still married and in frequent contact with each other. The permanency report

further noted that Davina had visits with three of the children without permission of the agency

and without agency supervision.

¶ 12   The permanency report went on to note that Davina had made reasonable efforts but not

satisfactory progress on her service goals. The report indicated that Davina’s service plan included

mental health services, domestic violence services, and parenting services. Davina had completed

a mental health assessment on August 29, 2019, and Davina reported that she was participating in

mental health counseling. She also completed domestic violence counseling and confirmation of

completion was received from Centerstone on August 29, 2019.

¶ 13   As to visitation, the permanency report noted that Davina was participating in one visitation

per week, lasting two hours, and supervised by agency staff. The permanency report indicated that

Davina had not demonstrated appropriate parenting skills. Davina often failed to provide for the

children’s physical needs, including providing snacks, food, and changing diapers. She was often

unwilling to feed the eight-month-old twins, even though the foster parents provided baby food,

and became argumentative with the staff when they suggested it was time to feed the twins.

According to the permanency report, Davina claimed that the twins were crying because they were

sad and not because they were hungry. Davina also attempted to give the twins children’s Motrin,

which was not an approved medication for children under the age of two. Further, Davina struggled

to supervise all of the children and would focus on one child at a time, leaving the other four

                                                 5
children to entertain themselves or sit in their car seats. According to the permanency report,

Davina would often become overwhelmed when the twins cried at the same time. Davina would

typically sit in one spot while the children played in the room, calling the children to her.

¶ 14   The permanency report recommended a permanency goal of return home in 12 months

based on the fact that the conditions that had brought the children into care had not been corrected.

The recommended permanency goal was based on Davina and Malik H. having violated the no

contact order by allowing Malik H. to see the children, and that Davina had not requested a long

term no contact order, thereby failing to protect the children from the risk of harm. Further, Davina

had not made satisfactory progress in her ability to successfully parent the children.

¶ 15   On March 12, 2020, the trial court conducted a permanency hearing pursuant to section 2-

28 of the Act (id. § 2-28) and Davina was present with counsel. The trial court made inquiry of

counsel and the caseworker regarding the statements, findings, and recommendations contained in

the permanency report, noted a general agreement of the parties, and entered a written order the

same day. The trial court’s written permanency order indicated that the trial court had found that

the appropriate permanency goal was return home within 12 months, stating, “Both parents need

to work harder to complete tasks. Mother more willing to accept prompts.” The trial court’s written

permanency order also stated that Davina had made some progress towards returning the children

home but that the goal of returning home could not be achieved because “[p]arents need to

complete services.” While there was no service plan on file, the permanency report outlined the

services that Davina was expected to complete, and the trial court, without objection, found the

service plan to be appropriate. The trial court directed the children to remain in the guardianship

and custody of DCFS. Lastly, the trial court ordered DCFS to “slowly increase visits with parents.”

¶ 16   On July 30, 2020, Caritas filed a second permanency report with the trial court. The second

permanency report indicated that Davina’s service plan included mental health services, domestic

                                                  6
violence services, and parenting services. The report indicated that Davina had been participating

in mental health counseling until her counselor left Centerstone, but that Davina had not been

assigned a new counselor. Davina had previously completed domestic violence counseling, and

in-home parenting services were scheduled to begin on July 31, 2020. Davina regularly visited

with the children, rarely missed a visit, and informed the staff ahead of time if she needed to miss

a visit. According to the second permanency report, Davina had made progress in demonstrating

her parental capacities during the visits. She brought food and drinks to the visits and was more

accepting of feedback offered by agency staff, especially involving the twins. Davina, however,

continued to struggle in her parenting skills and engaging all five of the children at the same time,

and she was notably frustrated when one or more of the children cried at the same time. Davina

would attempt to discuss inappropriate topics with Kamora W. and the caseworker discussed this

issue with Davina on multiple occasions. The second permanency report rated Davina as making

satisfactory progress and reasonable efforts regarding her service plan and recommended a

permanency goal of return home in 12 months based on the fact that the conditions that brought

the children into care had not been corrected.

¶ 17   On September 1, 2020, a third permanency report was filed with the trial court. The third

permanency report again indicated that Davina’s service plan required her to complete mental

health services, domestic violence services, and parenting services. As to her mental health

services, Davina had not yet been assigned a new mental health counselor and on August 25, 2020,

had agreed to reach out to Centerstone to reinstate counseling. Davina had previously completed

domestic violence counseling. The permanency report also indicated that a referral was made for

Davina on February 6, 2020, to Project 12-Ways, for in-home parenting classes. Davina began

Project 12-ways parenting services on July 31, 2020. The in-home parenting classes appear to have

been unavailable to Davina until this date, despite it being approximately nine months from the

                                                 7
dispositional hearing date. As to visitation, the third permanency report made the same or similar

notations as the second permanency report of July 30, 2020. The third permanency report

contained no recommendations for the trial court. The permanency report was submitted on a form

with checkboxes indicating recommendations to the trial court, and numerous areas of the form

were left blank.

¶ 18   On September 10, 2020, the trial court conducted a second permanency hearing, during

which it addressed the issue of there being no recommendations contained in the third permanency

report and numerous boxes left unchecked. Further, counsel brought the fact that there was no

service plan in the trial court’s file to the trial court’s attention. Additionally, a pending DCFS

investigation regarding Davina was brought to the trial court’s attention that had not been included

in the third permanency report. The trial court had some discussion with the Caritas representatives

and counsels in the courtroom, regarding services, the lack of a current service plan on file, and

the necessity to share information with the trial court regarding the fact of a pending investigation

involving Davina.

¶ 19   The trial court entered a written permanency order on September 10, 2020. The trial court

found that Davina had made “good” progress towards returning the children home but that the goal

of returning home could not be achieved because Davina “need[ed] to work harder to complete

tasks. Mother more willing to accept prompts.” The trial court’s written permanency order found,

without objection, that “the services contained by the service plan are appropriate and reasonably

calculated to facilitate achievement of the permanency goal.” After finding that the “[p]arents need

to make better progress with the children, their services, and establishing a home,” the trial court

established a permanency goal of return home within 12 months. The trial court found that the

return home goal could not be immediately achieved because “[p]arents need to work harder on

services, complete services.” Despite the numerous issues addressed by the trial court with the

                                                 8
representatives from Caritas, the trial court found that DCFS had made reasonable efforts in

providing services to facilitate the achievement of the permanency goal.

¶ 20   On January 21, 2021, Caritas filed a fourth permanency report with the trial court. The

fourth permanency report indicated that Davina was rated satisfactory in domestic violence

services, but Davina was rated as unsatisfactory in her mental health services since she had not

reengaged in services since her counselor left in June 2020. Davina was also rated satisfactory in

her parenting services, having completed the Nurturing Parenting Program through Centerstone

with documentation received on March 12, 2020, and Project 12-Ways on December 14, 2020.

¶ 21   As to visitation, the fourth permanency report stated that Davina was to begin unsupervised

visits on January 27, 2021; however, due to a pending investigation of Davina regarding abuse,

the visits remained supervised. It was noted that Davina typically interacted with the children in

an age-appropriate manner but, at times, she expected the older children to help care for the

younger children. Davina continued to struggle to manage all five of the children at the same time,

particularly when multiple children required Davina’s attention. On occasion, agency staff were

required to step in to ensure the children’s safety. One example of this was when the staff had to

intervene when Kadrick turned on the stove while Davina had her attention on another child. It

was also noted that Davina had improved in her ability to structure the visits, greeted the children

appropriately, and did well to transition them after the visit. Davina, however, continued to

struggle in areas such as providing proper food, ensuring proper safety measures, and

understanding child development and discipline. Davina would yell at the children or ignore their

offending behavior entirely. On the other hand, Davina did demonstrate her ability to tend to the

children’s needs by changing diapers and helping them with the bathroom.

¶ 22   The fourth permanency report recommended a permanency goal of return home within 12

months. This recommendation was made based upon the fact that Davina had not corrected the

                                                 9
conditions that brought the children into care. It was also noted that since August 2020, four

investigations had been opened regarding Davina. The first investigation was opened on August

22, 2020, and was deemed “unfounded” on November 20, 2020. Two investigations, opened on

September 26, 2020, and October 30, 2020, respectfully, were pending at that time. The fourth

investigation, opened on December 3, 2020, was deemed unfounded on December 10, 2020. One

of the children, Kamora, was participating in counseling and had reported that she was afraid of

Davina, and that there had been instances of abuse by Davina (that were the subject of the above-

referenced investigations). Lastly, it was noted that it had been reported that Davina had a

paramour, but that Davina denied that.

¶ 23   On January 26, 2021, Caritas filed a DCFS family service plan with the trial court. The

service plan required Davina to participate and show progress in mental health treatment;

participate and complete a domestic violence assessment and follow all recommendations;

successfully complete a parenting program; demonstrate age-appropriate discipline for her

children; and engage in appropriate play and supervision during visitation time with her children.

The plan noted that Davina was making progress in services, having successfully completed a

parenting curriculum, in-home parenting classes, and domestic violence classes. Davina was not,

however, participating in mental health services at that time.

¶ 24   On February 2, 2021, Caritas filed an addendum to the fourth permanency report, attaching

two DCFS investigation summaries. The addendum noted that while being transported to an

unsupervised visit, Kamora W. inquired if anyone other than Davina would be present during the

visit, and the agency staff person assured Kamora W. that only Davina would be present. When

the children were dropped off, Davina asked the staff person if Malik H. could be present during

the visit and the staff person specifically stated that Malik H. could not be present. Based upon the

circumstances, agency staff persons made two unannounced “pop-ins” during the visit and

                                                 10
determined that no one else was present. After the visit, Kamora W. became upset and informed

the agency staff person that Davina had yelled and cursed at the children, and also called Malik H.

on Davina’s telephone to have Kamora W. talk with Malik H. Based upon this allegation, the

caseworker contacted Davina who denied allowing Malik H. to speak with Kamora W., but stated

that Kamora W. believed Davina’s brother to be Malik H. Later, after the visit, Kamora W.’s foster

parent informed the caseworker that Kamora W. disclosed that she had “video chatted” with Malik

H. during the visit.

¶ 25   The addendum continued, noting that a staff meeting was held regarding these allegations

and that it was unclear what Kamora W. was told or overheard. The hard work that Davina had

put in during this case was noted; however, the staff also discussed their ongoing concerns with

Davina and made suggestions for possible assistance in these areas. Specifically, it was noted that

Davina needed to gain more insight and education into Kamora W.’s trauma by way of possible

training for Davina and family counseling with Kamora W.’s counselor.

¶ 26   On February 4, 2021, the trial court conducted a third permanency hearing and entered a

permanency order the same day. The permanency order indicated that the trial court found that

Davina had made substantial progress towards returning the children home but that the goal of

returning home could not be achieved because Davina “need[s] to start mental health services and

start unsupervised and overnight visits.” The trial court’s third permanency order set a permanency

goal of return home within 12 months, noting “more services needed.”

¶ 27   On March 22, 2021, a fifth permanency report was filed with the trial court. The fifth

permanency report indicated that Davina had made satisfactory progress and reasonable efforts

regarding her service plan. The permanency report noted that Davina was rated satisfactory in

domestic violence services, but Davina was rated as unsatisfactory in her mental health services

since she had not reengaged in services since her counselor left in June 2020. Lastly, Davina was

                                                11
rated satisfactory in her parenting services, having completed those services on December 14,

2020.

¶ 28    As to visitation, the fifth permanency report indicated that Davina had not missed a visit

during this permanency period, had demonstrated an ability to interact with the children in an age-

appropriate manner, and had provided meals for the children during the supervised visits. Further,

Davina had improved in her management of all five of the children at the same time although she

did need occasional help from agency staff. Accordingly, Caritas requested the discretion to allow

both unsupervised visitation and unsupervised, overnight visitation.

¶ 29    The fifth permanency report recommended a permanency goal of return home within 12

months. This recommendation was made based upon the fact that Davina had not corrected the

conditions that had brought the children into care. It was believed that Davina was in a relationship

with a man named Amos N., who had a violent past, and the caseworker was awaiting the full

results of Amos N.’s background check. The caseworker noted that Davina initially denied this

relationship in January 2021, but then later confirmed the relationship in March 2021. After finally

obtaining Amos N.’s correct telephone number, the caseworker scheduled an integrated

assessment with Amos N.

¶ 30    The fifth permanency report noted that Davina had demonstrated that she did not

understand Kamora W.’s trauma and triggers surrounding domestic violence and the incident that

brought the children into care. It was believed that Malik H. had recently given a gift to Kamora

W. and that this was inappropriate due to Kamora W.’s expressed fear of Malik H. Davina was

aware of Kamora W.’s fear of Malik H. and the requirement that Kamora W. have no contact with

Malik H.; however, Davina continued to allow the contact. Kamora W. had begun individual

therapy and the caseworker wanted to include Davina; however, Davina could not participate until

she had completed her own mental health services.

                                                 12
¶ 31   On April 1, 2021, the trial court conducted a fourth permanency hearing, with Davina being

present with counsel. The trial court entered a written permanency order finding that Davina had

made substantial progress towards returning the children home but that the goal of returning home

could not be achieved because “services need to be completed.” The trial court’s written fourth

permanency order entered a permanency goal of return home within 12 months.

¶ 32   On August 2, 2021, the State filed a petition for termination of parental rights and

appointment of a guardian with power to consent to adoption. The State’s petition alleged three

grounds of unfitness. First, the State contended that Davina was an unfit person as defined in

section 1(D)(m)(i) of the Adoption Act (750 ILCS 50/1(D)(m)(i) (West 2020)) for failing to make

reasonable efforts to correct the conditions that were the basis for the removal of the children from

the parent during any nine-month period following the adjudication of neglect or abuse. Second,

the State alleged that Davina was an unfit person as defined in section 1(D)(b) of the Adoption Act

(id. § 1(D)(b)) for failing to maintain a reasonable degree of interest, concern, or responsibility as

to the children’s welfare. Third, the State’s petition alleged that Davina was an unfit person as

defined in section 1(D)(g) of the Adoption Act (id. § 1(D)(g)) for failing to protect the children

from conditions within their environment injurious to the children’s welfare. The State’s petition

for termination requested that Davina’s parental rights be terminated regarding the children and

that DCFS be granted authority to consent to the adoption of the children.

¶ 33   On August 5, 2021, Caritas filed a sixth permanency report, which indicated that Davina

had made reasonable efforts but not satisfactory progress regarding her service plan. The sixth

permanency report indicated that Davina had completed her domestic violence and parenting

services, but Davina was also required to complete mental health services. The caseworker spoke

with the provider of Davina’s mental health services on August 3, 2021, and determined that

Davina had been inconsistent with appointments when participating and was discharged

                                                 13
unsuccessfully from the services. Davina had recently set up a new mental health assessment, but

it had not been completed at the time of the report. The sixth permanency report also indicated that

stable housing and proof of legal income had become recent concerns as Davina was evicted from

her four-bedroom apartment. A housing advocate was requested to assist Davina in securing

appropriate housing; however, she remained on a waiting list.

¶ 34   The sixth permanency report further noted that while Davina had completed domestic

violence counseling on August 29, 2019, she became involved in another domestically violent

relationship with Amos N. in February 2021. Amos N. had a lengthy criminal history involving

abuse, dangerous drugs, and unlawful use of firearms. Davina reported that she no longer had

contact with Amos N.; however, she was seen by a Caritas supervisor with Amos N. at the

Williamson County Courthouse on May 24, 2021. While Davina denied being in a relationship,

Amos N. accused Davina of stealing his car and showed up at her residence on or about April 9,

2021, where he “bash[ed] her car windows in.” At that time, visitation was removed from Davina’s

home and placed back at the agency due to safety risks.

¶ 35   As to parenting, the sixth permanency report indicated that Davina successfully completed

her parenting services on December 14, 2020. The sixth permanency report noted that in addition

to the classes, Davina was to demonstrate the skills she learned through her parenting education.

Davina continued to have a difficult time managing the five children during her three-hour

supervised visitation each week. Much of Davina’s visitation time was reported as being spent

inspecting the children for bumps or bruising, critiquing the children’s hair, and making allegations

against the foster placements. Davina was expected, and had been asked, to provide an adequate

meal for the children, diapers, and wipes during the visits as well. The sixth permanency report

indicated that while Davina provided food, occasionally the meals were unhealthy snack items.

Davina also rarely brought diapers to change the children and reluctantly changed them only when

                                                 14
prompted by agency staff. The sixth permanency report noted that Davina had not demonstrated

appropriate parenting and disciplinary techniques and demonstrated a lack of understanding of

appropriate childcare techniques. The sixth permanency report recommended that the permanency

goal be changed to substitute care pending court determination on termination of parental rights.

On August 19, 2021, the trial court conducted a fifth permanency hearing and entered a written

permanency order changing the permanency goal to substitute care pending court determination

on termination of parental rights because the “state has filed petition to terminate parental rights.”

¶ 36   On January 31, 2022, Caritas filed a document titled “Information for the Termination of

Parental Rights hearing scheduled for February 3rd, 2022” (parental rights report). According to

the parental rights report, on January 2, 2022, Davina was arrested for driving on a suspended

license and was being evicted from her residence. Overall, Davina was rated unsatisfactory in her

service plans dated March 25, 2021, July 11, 2021, and January 19, 2022. As to her mental health

services, Davina was rated satisfactory for the January 11, 2020, June 25, 2020, and December 3,

2020, service plans but unsatisfactory for the service plans of March 25, 2021, July 11, 2021, and

January 19, 2022.

¶ 37   Regarding Davina’s parenting education services and demonstrating learned skills, she was

rated satisfactory for the June 25, 2020, and March 25, 2021, service plans but unsatisfactory for

the service plans of June 25, 2020, July 11, 2021, and January 19, 2022. Concerning Davina’s

domestic violence counseling, she was rated satisfactory for the January 11, 2020, June 25, 2020,

December 2, 2020, and March 25, 2021, service plans but unsatisfactory for the service plans of

July 11, 2021, and January 19, 2022.

¶ 38   According to the parental rights report, the tasks of Davina providing proof of legal income

and stable housing were added to the service plan on July 11, 2021, and she was rated

unsatisfactory on both tasks for the service plans of July 11, 2021, and January 19, 2022. As to

                                                 15
proof of legal income, the parental rights report noted that Davina reported working “under the

table” for cash since the beginning of the case. She further reported several other legal jobs but

never provided any documentation to confirm her employment. As to stable housing, Davina was

evicted from her residence in October 2021 and reported that she currently lived with a friend.

Davina was provided a housing advocate in October 2021, but Davina failed to maintain contact

with the advocate, resulting in her being removed from that program.

¶ 39   The parental rights report then noted that Davina’s visits were changed to one hour per

month due to the filing of the petition to terminate. Davina continued to struggle to fully engage

with the children during the visits and often times seemed overwhelmed when one or more of the

children became upset or cried. Davina often yelled at the children to stop or immediately put them

in a “time out” rather than talking through the situation. Most of the food provided by Davina was

unhealthy and she did not bring diapers as instructed. Further, in the past, Davina had spent much

of the visitation time inspecting the children for bruising or marks in order to make reports against

the foster parents. All these reports were unfounded and many of the marks were normal and

natural due to the children’s age from everyday play.

¶ 40   In summary, the parental rights report noted that Davina had completed domestic violence

and parenting skills services very early in the case. As the case progressed, however, she did not

demonstrate any learned skills, began a domestically violent relationship with Amos N. in early

2021, and remained in that relationship even after a violent incident occurred at her home. At the

time that the parental rights report was prepared, it was believed Davina was still in a relationship

with Amos N., which Davina denied, but social media posts indicated otherwise. Further, Davina

had never fully completed her mental health services. In the past, Davina reported not knowing

she needed services and then stopped attending. Davina obtained a mental health assessment in

August 2021 but failed to maintain contact with the counselor to begin sessions. She also obtained

                                                 16
a third assessment on January 21, 2022, and was recommended for mental health services. Davina

was not living in her own home and had no proof of legal income. The parental rights report

concluded by noting that Davina had ample opportunity to complete her required services since

the cases were opened on July 19, 2019, that the children had been in care for 927 days, and that

the children were extremely bonded to their respective foster families.

¶ 41   On March 31, 2022, the trial court began the hearing on the fitness portion of the State’s

petition to terminate Davina’s parental rights. The trial court heard testimony from Aubrey Berry,

who testified that she was employed by Caritas and was the caseworker in this matter from

November 2019 through May 2021. According to Berry, in November 2019, a service plan was in

place, but an integrated assessment had not been completed. Berry stated the integrated assessment

involving Davina occurred in June 2020, which Berry explained, was due to her mistaken belief

that an assessment had been previously conducted. Berry continued by stating that Davina was

initially involved in her mental health, domestic violence, and parenting services. According to

Berry, for the period of time from the adjudication on September 5, 2019, through January 2020,

she rated Davina as satisfactory in domestic violence and parenting services but unsatisfactory in

mental health services. Berry further testified that Davina was consistent in her visitation with the

children during that timeframe.

¶ 42   Berry then testified regarding the period of time from January 2020 through July 2020,

stating that Davina was cooperating with services and rated satisfactory in her mental health and

domestic violence services but unsatisfactory in her parenting services. During that time, Davina

began her in-home parenting classes. The next period of time was from July 2020 through January

2021, and, according to Berry’s testimony, Davina was only rated satisfactory in her domestic

violence services. Regarding Davina’s mental health services, Berry explained that Davina’s

counselor left the agency in June 2020, that services were halted, and that it was recommended

                                                 17
that Davina continue her services with another counselor. Berry testified that Davina did not

continue with her mental health services. As to parenting services, Berry stated that Davina had

begun Project 12-Ways in late 2020 but had not completed the services during that period.

Therefore, she was rated as unsatisfactory. Berry further stated that in-person visitation was halted

during this period of time due to the COVID-19 pandemic, but that Davina continued having

telephone visits with the children. Berry stated that Davina consistently attended visitations once

in-person visits were reinstated.

¶ 43   Berry then testified regarding the period of time from January 2021 through July 2021,

stating that no new services were added to the service plan. Berry stated that Davina completed

Project 12-Ways and was rated satisfactory in her parenting services. According to Berry’s

testimony, Davina needed to complete her mental health services but was not engaged in those

services at that time. Davina was attending visitations with the children. Berry then testified

regarding the difficulties Kamora W. was having after visits and that she had begun counseling in

August 2020. Berry stated that Kamora W.’s counselor wanted counseling with Kamora W. and

Davina, but that this was not possible since Davina had not completed her own mental health

services.

¶ 44   The guardian ad litem (GAL) questioned Berry regarding Davina’s progress. Berry

testified that the main issue regarding Davina’s progress was her failure to complete her mental

health counseling. Berry then stated that Davina had completed her domestic violence counseling

in 2019; however, she then entered into a relationship with a person with a history of domestic

violence.

¶ 45   Berry was then cross-examined by Malik H.’s attorney regarding the service plans in this

case. Berry testified that a service plan should have been implemented every six months after the

opening of the case and that those service plans should have been filed with the trial court. When

                                                 18
asked if Berry would be surprised to know that the first service plan was filed on January 26, 2021,

she responded: “Yes, ma’am. That would surprise me.” When questioned further, Berry agreed

that from November 2019 to May 2021, she was responsible for filing the service plans but

acknowledged that “I must not have.” Berry was then extensively questioned regarding the service

plans and the trial court’s previous comments and admonishments regarding the filing of the

service plans. The trial court then recessed and continued the matter for further hearing.

¶ 46   On June 13, 2022, the trial court reconvened the fitness hearing. The trial court heard

testimony from Marcus Clarry, who testified that he was a Caritas caseworker and became

involved in the cases in May 2021, taking the cases from Aubrey Berry. Clarry stated that he had

reviewed the case file and that there was a service plan in effect in May 2021. Clarry explained

that service plans are evaluated every six months and that he evaluated this case’s service plan in

July 2021. According to Clarry’s testimony, Davina’s service plan required her to do mental health

and domestic violence counseling, parenting classes, provide stable housing, proof of legal

income, and cooperate with Caritas. At the time Clarry took over the case, Davina was rated

unsatisfactory in her mental health services because she was not engaged in those services at that

time. Clarry stated that Davina had previously engaged in mental health services with Centerstone

but did not complete the services. Davina was also rated unsatisfactory in her domestic violence

services. Clarry testified that Davina had completed her domestic violence services early in the

case, but that she entered into a domestically violent relationship with Amos N. in March 2021.

Clarry testified that an incident had occurred at Davina’s residence which caused Caritas to remove

visitation from occurring in Davina’s home. Based upon that incident, Davina was informed that

she needed to reengage in domestic violence services.

¶ 47   Clarry further testified that Davina was rated unsatisfactory in her parenting services,

stating that she was unable to demonstrate the skills that she had learned in her parenting classes.

                                                19
According to Clarry, visitation “was very hard” for Davina and she had difficulty handling all five

of the children at one time. Clarry testified that the task of having stable housing was not in

Davina’s June 2021 service plan but was added in October 2021, due to her eviction. As to stable

income, Clarry stated this task was rated unsatisfactory due to Davina being paid cash “under the

table” and the agency was never able to verify that income. Clarry also stated that Davina had later

informed Clarry that she was working at hotels but never provided any pay stubs to verify that

income. Davina was rated satisfactory in cooperating with the agency and with her visitation

schedule. Clarry further testified regarding Davina’s continuing relationship with Amos N., stating

that Davina never “outright” disclosed the relationship but that there was evidence of the

relationship via social media. Clarry also testified that Davina was recently arrested while Amos

N. was a passenger in her car. Finally, Clarry stated that there was an incident of domestic violence

between Davina and Amos N. in March 2021.

¶ 48   During cross-examination by Malik H.’s attorney, Clarry was questioned regarding the

various service plans in the cases. Clarry stated that, in June 2021, he reviewed the service plan

created by Berry in March 2021, and in July 2021, he reviewed the July 2021 service plan with

Davina. When asked if the March 2021 service plan was the first to be actually filed with the trial

court, Clarry responded that he did not believe so. Clarry explained that he had contacted the

Williamson County circuit clerk, and that it was difficult to understand and determine what had

been filed due to there being five children and, therefore, five case files. Clarry acknowledged that

“everything needs to be filed in each—each case number.” He further testified that he believed

several other service plans were filed but could not state that for sure. Clarry acknowledged that

he would be surprised to learn that the first time Berry filed a service plan was in September 2020.

According to Clarry, he was aware that there were three service plans in place prior to September

2020, and it was his understanding that they had been filed.

                                                 20
¶ 49   During cross-examination by Davina’s attorney, Clarry was asked if he agreed that the

March 12, 2020, permanency order indicated that Davina was making satisfactory progress. Clarry

testified that Davina was making progress early in the case; however, she entered into the

relationship with Amos N. around March 2021, and “that’s around the time when things began

to—to go south.” According to Clarry, Davina discontinued her mental health services on her own,

without being informed that she had successfully completed them. After March 2021, before

Clarry took the cases over, visitation was very difficult and Davina was overwhelmed at times,

unable to provide diapers, baby wipes, and food. Clarry continued, stating that once he took the

cases over, he also witnessed Davina’s difficulties during the visits. According to Clarry, although

Davina “may have been satisfactory early on in the case, things changed.”

¶ 50   Clarry acknowledged that the February 4, 2021, permanency order indicated that Davina

had made substantial progress and that the April 1, 2021, permanency order indicated that some

services needed to be completed. When questioned regarding the planned goal of returning the

children home in July 2021, Clarry reiterated that the reason the children originally came into care

was that there was domestic violence in the home with Malik H. Clarry continued stating that

Davina then entered into another domestically violent relationship with Amos N., a known

criminal, and denied she was in the relationship for several months. Even after the domestic

violence incident between Davina and Amos N., a case supervisor observed Davina and Amos N.

arrive together at the courthouse for a criminal hearing, with Davina later denying she was there

that day. When questioned regarding the allegation that Davina was no longer concerned about the

children, Clarry stated that throughout Davina’s visitations, she had a difficult time watching all

five of the children. According to Clarry, Davina had avoided activities with the children and

would pay attention to one particular child at a certain time, sometimes one child throughout the

whole visit, and allowed the other children to “do as they please at times.” Clarry testified that this

                                                  21
issue was discussed several times with Davina, along with spending less time pointing out bumps

and bruises in an effort to come up with a reason to call the hotline and indicate the foster parents

for possible abuse.

¶ 51   When questioned regarding an incident where Davina had found bruising on one of the

children, Clarry testified that he personally examined the particular child and observed a “minor

bump” on the leg of the child which, upon speaking with the foster parents, had a logical

explanation for the bruise and no reason for DCFS to “indicate” the foster parents. Clarry continued

stating that this incident involved “normal bruising” by explaining the considerations he used when

making his determination.

¶ 52   Clarry then testified that he did not recall if unsupervised visits began on January 27, 2021,

since he was not involved in the cases at that time. Clarry did state that visitation had been moved

to Davina’s home and was unsupervised. It was Clarry’s recollection that Davina was receiving

four hours of visitation once a week and that Davina had completed Project 12-Ways prior to his

involvement in the case. Clarry then testified that the August 2, 2021, permanency report indicated

that Davina was making unsuccessful progress towards her service goals. Clarry stated that, at that

time, he had informed Davina that she needed to complete further domestic violence services and

needed to reengage in mental health services to be successfully discharged from those services so

that the children could be returned home. Clarry further testified that Davina was asked to leave

her housing since the children no longer resided with her. Davina denied being evicted but later

admitted she had been evicted. Clarry then obtained a housing advocate to assist Davina in securing

stable housing. The housing advocate reached out to Davina to meet with her but, as time went on,

Davina was not in consistent contact. According to Clarry, Davina did not have stable housing at

the time of the hearing.



                                                 22
¶ 53   On redirect examination, Clarry acknowledged that Davina’s unsupervised visitation was

stopped shortly after the April 2021 permanency hearing due to the domestic violence incident

between Davina and Amos N. Clarry testified that Davina was not rated satisfactory in all aspects

of her service plan at the time the petition for termination of parental rights was filed in August

2021, and further added that Davina had not completed all tasks since the petition was filed.

¶ 54   The State rested and counsel for the State requested that the trial court take judicial notice

of the service plans, permanency reports, and permanency orders in the case. The trial court

discussed the service plans in the cases to determine where they might be found in the various case

files. Ultimately, the trial court took judicial notice of the January 26, 2021, and January 25, 2022,

service plans and all of the permanency orders in the cases. In his case-in-chief, Malik H.’s attorney

requested that the trial court take judicial notice of the transcript of the September 10, 2020,

permanency hearing, specifically pages 12 through 14, wherein the trial judge addressed the issue

of the service plans not being filed.

¶ 55   Davina was then called to testify on her own behalf. Davina stated that she was currently

staying with a friend in Carbondale, Illinois, after being evicted from her home on November 2,

2021. Davina testified that she was looking for a residence and was employed by the Quality Inn

in Marion, Illinois. When questioned regarding the allegation that she failed to make reasonable

efforts to correct the conditions that were the basis for the children’s removal, Davina testified that

she was doing mental health counseling, but that she had not heard from her counselor “Blair,”

and that Davina had been trying to contact the counselor. According to Davina, Centerstone was

supposed to give her a new counselor. Counsel asked Davina if Aubrey Berry had given Davina a

“plan for you to get—how you were supposed to get your counseling and what you were supposed

to do back when you first got into the program?” Davina answered: “I had—she told me to do



                                                  23
counseling but not, like, mental health. And I tried to do mental health, and they asked me why

did I need to do it.”

¶ 56    Davina acknowledged that the permanency reports indicated that she had three tasks to

complete which were mental health, domestic violence, and parenting services. According to

Davina, she had completed the parenting and domestic violence services as of March 21, 2021,

but not the mental health services. Davina stated that she received a mental health assessment from

Centerstone in 2020 but that Centerstone did not provide her mental health counseling. Davina

testified that she spoke with Berry about this but that Berry “didn’t really respond to it. She told

me to do it, call them.” Davina stated that she contacted Centerstone but that they did not see a

reason for her to do mental health. Davina stated that she continued in the services because that

was what Berry wanted Davina to do. Davina acknowledged that the permanency reports indicated

she was rated unsatisfactory on mental health and testified that she spoke with her counselor about

that and completed three assessments.

¶ 57    When questioned regarding the allegation that she failed to maintain a reasonable degree

of interest, concern, or responsibility about the children’s welfare, Davina disagreed with that

allegation. Davina testified that she had called Berry “several times a week” but that Berry would

never answer her telephone. Further, Davina stated that she would go to the agency office, but that

Berry would not be there. Davina stated that she would also leave voicemails and texts, but Berry

would not call or text back. As to her contact with Clarry, Davina stated that she might have spoken

with him “like, when it’s close to time for court. I don’t really see him often at all.” When asked

if she ever contacted Clarry regarding the failures she was claimed to have made, Davina stated

that she did call Clarry.

¶ 58    Davina was then questioned regarding the February 2021 incident involving Amos N.

Davina explained that she and Amos N. had gotten into an argument but that they were not in a

                                                24
relationship. Davina stated that Clarry said he had seen something on social media and assumed

Davina and Amos N. were in a relationship. She again denied there being a relationship. According

to Davina, Clarry believed there was such a relationship and told Davina to redo domestic violence

because he looked up Amos N.’s background and he had been to prison. According to Davina, she

did domestic violence counseling again, but Clarry did not tell her to redo parenting classes; rather,

Clarry informed her that she had completed parenting. Further, Davina stated that Clarry told

Davina to reengage in mental health counseling and she had obtained an assessment and

counseling with “Blair.” According to Davina, Centerstone informed Clarry that Davina was in

mental health counseling with Blair, but that Davina had not completed the counseling. Davina

explained that she would speak with Blair over the phone one time per week for an hour, due to

the COVID-19 pandemic.

¶ 59   Davina went on to testify that at the end of 2021, Clarry informed her that an attempt to

terminate her parental rights would begin. Davina testified that when the case began, she had

received supervised visitation for three hours once a week. According to Davina, the visits

occurred at the McDonald’s restaurant in Mt. Vernon, Illinois, which made the visits difficult for

her because the children were running all over McDonald’s while other patrons were eating. She

further explained that the children would be sitting in highchairs and that there was no play area

at that location. Davina continued by stating that she was unaware that some of the permanency

reports criticized her parenting of the children. She then stated that while at the McDonald’s it was

wild and that it became hard to handle all five of the children because it was uncomfortable for

them, and they were crying and were loud.

¶ 60   The visits were then moved to the Caritas office in Mt. Vernon. Davina testified that during

that time she would cook meals and take them to the visits. Sometimes the children would want

McDonald’s to eat, and sometimes they asked for Taco Bell, which she would provide for them.

                                                 25
Davina explained that she was prepared for visits and had a suitcase with diapers, wipes, a first-

aid kit, teething medicine, diaper rash ointment, and extra children’s clothing that she would take

to visits. According to Davina, she was not offered transportation to the visits in Mt. Vernon but

never missed a visit. Davina testified that no one discussed with her that she was not bringing

diapers to the visits until she was in court, which surprised her. Davina disagreed that the food she

brought to the visits were sweets.

¶ 61    Davina then testified that she had received one unsupervised visit. She stated the visit was

three hours long and that “they” came every hour to check on the children. Davina continued,

stating that she and the children played and danced around during the visit. Davina stated that

Kamora W. became upset at the visit because they had cupcakes and Davina would not allow

Kamora W. to have three or four of the cupcakes, which upset Kamora W. Davina described the

visit as going well. Davina further stated that the children never want her to leave the visits.

According to Davina, the children would be crying, not wanting to leave, and she would explain

to them that they could not stay with her. Davina stated that she was surprised to learn that Kamora

W. was upset over the unsupervised visits. Further, Davina testified that she did not allow Malik

H. to speak with Kamora W. during the visits.

¶ 62    Davina testified that after the filing of the petition to terminate, she continued to have visits,

adding that the children still asked about coming home. Davina testified that she would like the

children returned home and that she would be willing to take the mental health, domestic violence,

and parenting courses. Further, she stated that she tried to contact the housing advocate a few times

the previous week, but he was always in a meeting. She testified that she would try to contact him

again today or just go by his office. Davina indicated that they were close to getting her a place to

live. Davina explained that she was working, had transportation, and was moving forward in her

life.

                                                   26
¶ 63   On cross-examination, Davina testified that she did have a home as of August 2021, before

she was evicted. She further stated that she had obtained transportation “almost a month ago” and

that she had completed domestic violence services at the Women’s Center in Marion, Illinois.

Regarding the incident where Amos N. damaged her vehicle, Davina stated that she did file charges

against Amos N. and did not drop the charges. Davina then testified that her driver’s license was

currently suspended but would be reinstated once she purchased appropriate insurance. Further,

Davina testified that she had completed Project 12-Ways during the summer of 2020.

¶ 64   Upon questioning by the GAL, Davina acknowledged that in April 2021, after the incident

where Amos N. broke her car window, she was advised to go back for additional domestic violence

services. Davina stated that she did complete a six-week program in August 2021 and provided a

certificate of completion to her caseworker. Davina then testified that she began working at the

Quality Inn in April 2022, worked at the Holiday Inn Express from the beginning of February to

March 2, 2022, and worked at Crownline temporarily in December 2021. Davina testified that she

was not employed prior to December 2021. According to Davina, her in-home visits began around

May 2020 and ceased in March 2021. As to her relationship with Amos N., Davina stated that

Amos N. wanted to be in a relationship but that when she explained her situation to him, he got

mad and was stalking her. According to Davina, that was when Amos N. broke out her car window.

Davina then testified that she was not aware that Amos N. was added to her service plan but stated

that Amos N. was supposed to meet with Berry. According to Davina, she had reviewed her service

plan that was filed in January 2022, but she never saw anything regarding Amos N. in the plan.

Lastly, Davina denied coming to the courthouse with Amos N.

¶ 65   On redirect examination, Davina stated that she had completed Project 12-Ways in

December 2020 and domestic violence classes in August 2019. She further added that she had

been employed at Timberline for about a month early in the case and had made several applications

                                               27
and calls seeking work but that nobody was hiring due to the COVID-19 pandemic. Davina further

stated that she had a certificate for the second domestic violence class she attended at the Women’s

Center and could provide it to the trial court. She also testified that she had provided the certificate

to the proper person and signed a release so that the Women’s Center could provide the certificate

to Caritas. Davina explained that in 2020, she was having supervised visits with the children at her

home for three hours each week. According to Davina, she had one unsupervised visit at her home

in January 2021, but the visits were supervised at the Caritas office thereafter. Davina reiterated

that she had repeated the domestic violence classes but had not repeated the parenting classes.

When asked by the judge if anyone had asked her to repeat the parenting classes, Davina answered

“no.”

¶ 66    The GAL then questioned Davina regarding her arrest on January 31, 2022. Davina

acknowledged that law enforcement stopped her on that date and that Amos N. was in the vehicle

with her. Davina further acknowledged that she was placed under arrest and her car was searched

by law enforcement. Davina denied that law enforcement found a glass jar containing cannabis in

her purse and did not recall being criminally charged with possession of cannabis by a driver.

Further, Davina stated that she was unaware that she had failed to appear for a court date on May

10, 2022, and that there presently was an outstanding warrant for her arrest. Davina acknowledged

that in April 2022, Amos N. had “destroyed” her apartment and poured motor oil in it. Davina then

acknowledged that she was unsuccessfully discharged from her mental health services on May 28,

2022. At the close of the GAL’s questioning, the trial court took judicial notice of Davina’s

pending criminal charges.

¶ 67    After the parties’ closing arguments, the trial court made its findings and ruling on the

record. The trial court found that the State had failed to meet its burden of proof as to the allegation

that Davina failed to maintain a reasonable degree of interest, concern, or welfare with regard to

                                                  28
the children. The trial court found that the State did meet its burden of proof on the remaining two

allegations that Davina failed protect the children from conditions within their environment that

were injurious to their welfare and failed to make reasonable efforts to correct the conditions that

were the basis for the removal of the children.

¶ 68   The trial court found, in regard to reasonable efforts, that Davina was initially making

reasonable efforts early in the case, completing all of her services except for her mental health

counseling. The trial court, however, found that the reason the children came into care was the

issue of domestic violence. The trial court pointed out that Davina was involved with services as

an intact case prior to the children coming into care and, during that intact case, Malik H. was

allowed back in the home and caring for the children. Davina had not complied with the safety

plan to protect the children from the perpetrator of the domestic violence. The trial court pointed

out that when Davina was very close to achieving the goal of return home, she had entered into

another relationship, whatever the nature of the relationship was, that again resulted in destruction

of property, stalking, and domestic violence. The trial court found that the case was almost three

years old, and that three years was ample time for the services to be completed and for the children

to be returned home. Therefore, the trial court found that Davina was an unfit person to have the

children in her care for failure to protect the children from conditions within their environment

that were injurious to their welfare and for failure by Davina to make reasonable efforts to correct

the conditions that were the basis for the removal of the children during any nine-month period

following adjudication. The trial court noted that Davina had not completed her services during

any nine-month period since the case began, and that the most recent nine-month period returned

to “square one” because of the new domestic violence issues. Further, the trial court noted that

Davina did not have housing for the children to be returned to her care.



                                                  29
¶ 69    The trial court then proceeded to the best interests hearing. The trial court heard testimony

from four witnesses, 3 including Davina, and found that the State had proven, by a preponderance

of the evidence, that it was in the children’s best interests that Davina’s parental rights be

terminated.

¶ 70    The trial court entered a written order on June 15, 2022, stating that Davina was found to

be an unfit person as defined in sections 1(D)(g) and 1(D)(m)(i) of the Adoption Act (750 ILCS

50/1(D)(g), (m)(ii) (West 2020)). The trial court’s written order further stated that it had found that

it was in the best interests of the children, and of the public, that all residual and natural parental

rights and responsibilities of Davina be terminated. As such, the trial court’s written order

terminated the parental rights and responsibilities of Davina regarding the children.

¶ 71    Davina now appeals the trial court’s judgment terminating her parental rights arguing that

the trial court’s finding that she was an unfit person was against the manifest weight of the

evidence. For the following reasons, we affirm the judgment of the trial court.

¶ 72                                         II. ANALYSIS

¶ 73    Termination of parental rights proceedings are governed by the Act (705 ILCS 405/1-1

et seq. (West 2020)) and the Adoption Act (750 ILCS 50/0.01 et seq. (West 2020)). In re D.F.,

201 Ill. 2d 476, 494 (2002). The Act provides a two-stage process for the involuntary termination

of parental rights. 705 ILCS 405/2-29(2) (West 2020). The State must first establish, by clear and

convincing evidence, that the parent is an “unfit person,” as that term is defined in section 1(D) of

the Adoption Act (750 ILCS 50/1(D) (West 2020)). If the court finds the parent unfit, the State

must then show that termination of parental rights would serve the minor child’s best interests. 705

ILCS 405/2-29(2) (West 2020); In re B’Yata I., 2014 IL App (2d) 130558-B, ¶ 28. Although



        3
          Because the trial court’s finding on the best interests of the children is not at issue in this appeal,
this court will not set forth a summary of the witnesses’ testimony at the best interests hearing.
                                                      30
section 1(D) of the Adoption Act sets forth numerous grounds under which a parent may be

deemed “unfit,” any one ground, properly proven, is sufficient to enter a finding of unfitness. See

750 ILCS 50/1(D) (West 2020) (providing that the “[t]he grounds of unfitness are any one or more

of the following [enumerated grounds]”). In this matter, Davina does not challenge the trial court’s

finding that termination of her parental rights was in the best interests of the children. As such, our

analysis will focus on the trial court’s unfitness determination.

¶ 74   Here, Davina contends that the trial court’s finding that she was unfit was against the

manifest weight of the evidence. The trial court determined that Davina was an unfit person based

upon two grounds. The trial court found that Davina was an unfit person for failing to protect the

children from conditions within their environment injurious to the children’s welfare, and for

failing to make reasonable efforts to correct the conditions that were the basis for the removal of

the children from the home during any nine-month period following the adjudication of neglect on

September 5, 2019.

¶ 75   We will begin our analysis with the trial court’s finding that Davina was an unfit person

for failing to make reasonable efforts to correct the conditions that were the basis for the removal

of the children from the home. The trial courts’ determination of unfitness involves factual findings

and credibility assessments, and the trial court’s factual findings will not be reversed unless they

are against the manifest weight of the evidence. In re M.J., 314 Ill. App. 3d 649, 655 (2000). A

determination is against the manifest weight of the evidence if the opposite conclusion is clearly

evident. In re Gwynne P., 215 Ill. 2d 340, 354 (2005).

¶ 76   Reasonable efforts relate to the goal of correcting the conditions that caused the children’s

removal and are judged by a subjective standard based upon the amount of effort that is reasonable

for a particular person. In re P.S., 2021 IL App (5th) 210027, ¶ 34. For reasonable efforts, the trial

court must determine whether the parent has made earnest and conscientious effort toward

                                                  31
correcting the conditions that led to the removal of the children from the home. In re L.J.S., 2018

IL App (3d) 180218, ¶ 24.

¶ 77   The State’s petition for termination of parental rights alleged that Davina did not make

reasonable efforts during any nine-month period after the adjudication of neglect. There were three

nine-month time periods between the adjudication of neglect and the fitness hearing: September

6, 2019, through June 6, 2020; June 7, 2020, through March 7, 2021; and March 8, 2021, through

December 8, 2021.

¶ 78   In arguing that the trial court’s finding that Davina failed to make reasonable efforts was

against the manifest weight of the evidence, Davina contends that she had completed, or was in

the process of completing, the required services during the first and second nine-month periods

after adjudication. Davina argues that these services were being completed even though she was

not provided a service plan. According to Davina, she was “set up for failure” due to the lack of

the filing of a service plan within the 45-day period ordered by the trial court, which required the

filing by August 16, 2019. Davina argues that no service plan was filed until late 2020 or early

2021. Finally, Davina argues that there was a lack of urgency to see her progress in her required

services and that unsupervised visitation did not begin until January 2021, even though the trial

court had ordered her visitation time to be increased.

¶ 79   The children were taken into shelter care in July 2019, after Davina left them with Malik

H. despite a requirement that he not have any contact with the children. During a wellness check

at Davina’s apartment, Malik H. left the children, who ranged in ages from five years of age to

two months old, unsupervised when he fled from police, leaving the doors locked. The police

climbed through a window to enter the residence where they discovered the children alone, and

that the oven was left on and the one-year-old was left lying on a bed where he could have easily

fallen off. Prior to this, there was a domestic violence incident where Malik H. struck Davina in

                                                32
the face multiple times and also struck her oldest daughter. Davina’s service plan tasks included

parenting services, mental health services, domestic violence services, maintaining stable housing,

and a stable income.

¶ 80   Davina did make some efforts toward completing her services during the initial nine-month

period. Davina had stable housing, had completed her domestic violence services, and was

participating in her mental health services. However, the testimony presented at the fitness hearing

was that Davina was inconsistent in attending her mental health appointments and was later

unsuccessfully discharged for her nonattendance.

¶ 81   Davina also made efforts toward the completion of her service plan during the second nine-

month period. She began parenting services promptly when they were made available in March

2020. Davina completed her parenting services and displayed improvement in her parenting skills

during visits. Davina, however, failed to reengage in her mental health services after being

specifically advised to do so. Further, although Davina consistently attended her visits with the

children, she exhibited a lack of basic parenting skills. Davina had one unsupervised visit in

February 2021, after which supervised visits were reinstated based on the allegations made by

Kamora W. about Davina’s behavior during the visit, and allegedly allowing phone contact with

Malik H.

¶ 82   During the third nine-month period of March 8, 2021, through December 8, 2021, the

testimony demonstrated that Davina was rated unsatisfactory in her mental health services because

she had not participated in services since June 2020 and had been unsuccessfully discharged from

mental health counseling. Further, Davina did not have a stable income or appropriate housing,

and those conditions remained at the time of the termination hearing.

¶ 83   As the trial court addressed in its ruling, in February 2021, Davina began a relationship

with Amos N., an individual with a criminal history which included violence. This relationship

                                                33
brought the safety concern that brought the children into care squarely back into focus. Although

Davina argued, and continues to argue on appeal, that there was no relationship with Amos N., the

trial court correctly pointed out that whether the relationship was boyfriend-girlfriend, friend, or

something else, there was clearly some kind of relationship with Amos N.

¶ 84   The testimony provided at the fitness hearing showed that in April 2021, Davina and Amos

N. were involved in a domestic violence incident wherein Amos N. broke out Davina’s car window

and she fled from him in her vehicle while her driver’s license was suspended. In testifying about

that incident, Davina explained that Amos N. wanted to be in a relationship with her, but that she

had explained her situation to him, and he got mad and was exhibiting stalking-like behavior.

Despite this, Davina continued to have contact with Amos N. Davina acknowledged that in April

2022, Amos N. had poured motor oil in Davina’s apartment. Davina was observed with Amos N.

on May 24, 2021, at the Williamson County Courthouse. Further, Davina testified that she was

aware that Amos N. was supposed to meet with her caseworker, indicating some relationship to

the case. Finally, Amos N. was with Davina on January 31, 2022, when she was stopped by law

enforcement.

¶ 85   In this instance, the conditions that were the basis for the children’s removal were that

Davina was continuing to allow contact between the children and Malik H., despite him being a

perpetrator of domestic violence against Davina and her daughter. The continued contact with

Malik H., even after DCFS became involved and began an intact case, endangered the children.

Despite this, and after completing domestic violence and parenting services, Davina began, and

continued in, another domestically violent relationship with Amos N. While Davina may have

completed domestic violence counseling, she was not able to implement the information that she

was provided and was unable to comprehend the danger that such men could pose to her children

and her ability to regain custody.

                                                34
¶ 86   Additionally, while Davina had completed parenting services, she remained unable to

exhibit appropriate parenting skills during supervised and unsupervised visits with her children. A

failure to learn and apply parenting skills can constitute a failure to make reasonable efforts to

correct a condition that led to the removal of the children. See In re J.P., 261 Ill. App. 3d 165, 174-

75 (1994).

¶ 87   Turning to Davina’s argument that the lack of a filed service plan prior to January 2021 set

her up for failure, we disagree. This court acknowledges that sections 2-10.1 and 2-23(3) of the

Act (705 ILCS 405/2-10.1, 2-23(3) (West 2020)) provide that DCFS shall file a case plan, also

referred to as a service plan, within 45 days after a minor is placed in shelter care, and the trial

court shall, at the dispositional hearing, determine if the services contained in the service plan are

reasonably calculated to facilitate achievement of the permanency goal. The service plan is

designed to, among other things, stabilize the family situation and reunify the family. See 20 ILCS

505/6a (West 2020). Further, section 2-28 of the Act, regarding permanency hearings, vests the

court with oversight over the service plan, requiring the trial court to determine that the services

contained in the plan are reasonably calculated to facilitate achievement of the permanency goal.

705 ILCS 405/2-28(2) (West 2020).

¶ 88   We first note that there is no dispute that the first service plan was filed with the trial court

on January 26, 2021, well beyond 45 days after the children were taken into care. Although the

trial court recognized the issue with the service plans not being timely filed and delays in services

based on the COVID-19 pandemic, there is no credible evidence that Davina was unaware of the

services she was required to complete. The services were listed in the dispositional report and each

permanency report filed with the trial court. Further, Davina was present and represented by

counsel at three hearings prior to the first filing of a service plan and three hearings after, where

the trial court was tasked with determining whether the services in the plan were reasonably

                                                  35
calculated to facilitate the achievement of the permanency goal. While counsel complained at one

permanency hearing about a lack of a service plan, Davina’s attorney never objected to the services

prescribed as being inappropriate, nor complained that Davina was unaware of which services to

complete.

¶ 89   There is no controversy that DCFS should have filed each service plan with the trial court

and provided copies to the children’s parents and their counsel. While we do not excuse the failure

of DCFS to follow the law, the evidence in the present case is clear that Davina was aware of the

services she was required to complete. Davina took some part in her mental health services,

completed domestic violence services, and parenting services. Davina also made some contact

with a housing advocate, although she was discharged from that service for failure to engage with

the advocate. The record is also clear that Davina was in continual contact with her caseworkers

throughout the pendency of the case, who repeatedly informed and reminded Davina of the

services that needed completion. Nonetheless, Davina never reengaged in mental health counseling

despite being repeatedly advised to do so. Even if the lack of a filed service plan would have had

some effect on Davina engaging in mental health counseling, from January 26, 2021, when the

first service plan was filed, to the termination hearing, she failed to complete her mental health

services.

¶ 90   Finally, Davina argues that DCFS impeded her progress when she was not granted

additional visitation time sooner and that her ability to make reasonable efforts was complicated

by the COVID-19 pandemic. The evidence is clear that Davina’s visitation was curtailed due to

the pending investigation regarding her eldest daughter and Davina’s own inability to implement

proper parenting skills during the visits, in addition to her involvement with Amos N. Further,

although the COVID-19 pandemic did complicate services, there was no evidence here that it

affected Davina’s services to the extent that she was unable to participate and complete them.

                                                36
¶ 91   Therefore, we find that the trial court’s finding that Davina was an unfit person as defined

in section 1(D)(m)(i) of the Adoption Act (750 ILCS 50/1(D)(m)(i) (West 2020)) for failing to

make reasonable efforts to correct the conditions that were the basis for the removal of the children

from the home during any nine-month period after the adjudication of neglect was not contrary to

the manifest weight of the evidence. As noted above, only one count of unfitness needed to be

proven for the trial court to find that Davina was an unfit person. In re J.A., 316 Ill. App. 3d 553,

564 (2000). Because we have determined that the trial court’s finding that Davina failed to make

reasonable efforts was not in err, we do not need to address the respondent’s remaining issue

relating to parental unfitness.

¶ 92                                   III. CONCLUSION

¶ 93   For the foregoing reasons, we affirm the judgment of the trial court of Williamson County.



¶ 94   Affirmed.




                                                 37